

115 HR 929 IH: Small Business Start-up Savings Accounts Act of 2017
U.S. House of Representatives
2017-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 929IN THE HOUSE OF REPRESENTATIVESFebruary 7, 2017Ms. Sewell of Alabama (for herself, Mr. Cicilline, and Ms. Shea-Porter) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to establish tax-preferred Small Business Start-up
			 Savings Accounts.
	
 1.Short titleThis Act may be cited as the Small Business Start-up Savings Accounts Act of 2017. 2.Establishment of Small Business Start-up Savings Accounts (a)In generalSubpart A of part I of subchapter D of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 408A the following new section:
				
					408B.Small Business Start-up Savings Accounts
 (a)General ruleExcept as provided in this section, a Small Business Start-up Savings Account shall be treated for purposes of this title in the same manner as an individual retirement plan.
 (b)Small business start-Up savings accountFor purposes of this title, the term Small Business Start-up Savings Account means an individual retirement plan which is designated (in such manner as the Secretary may prescribe) at the time of establishment of the plan as a Small Business Start-up Savings Account.
						(c)Treatment of contributions
 (1)No deduction allowedNo deduction shall be allowed under section 219 for a contribution to a Small Business Start-up Savings Account.
							(2)Contribution limit
 (A)In generalThe aggregate amount of contributions for any taxable year to all Small Business Start-up Savings Accounts maintained for the benefit of an individual shall not exceed $10,000.
 (B)Aggregate limitationThe aggregate of the amount of contributions for all taxable years with respect to all Small Business Start-up Savings Accounts maintained for the benefit of an individual shall not exceed $150,000.
								(C)Cost of living adjustment
 (i)In generalIn the case of a taxable year beginning after 2018, the $10,000 amount in subparagraph (A) shall be increased by an amount equal to—
 (I)such dollar amount, multiplied by (II)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting calendar year 2017 for calendar year 1992 in subparagraph (B) thereof.
 (ii)RoundingIf any amount as adjusted under clause (i) is not a multiple of $500, such amount shall be rounded to the next lowest multiple of $500.
 (3)Contributions permitted after age 70½Contributions to a Small Business Start-up Savings Account may be made even after the individual for whom the account is maintained has attained age 70½.
 (4)Rollovers from retirement plans not allowedA taxpayer shall not be allowed to make a qualified rollover contribution to a Small Business Start-up Savings Account from any eligible retirement plan (as defined in section 402(c)(8)(B)), except as may be provided by the Secretary in the case of a rollover from another Small Business Start-up Savings Account.
							(5)Income based on modified adjusted gross income
 (A)In generalIn the case of a taxable year in which the taxpayer’s adjusted gross income exceeds $150,000 ($300,000 in the case of a joint return), the dollar amount in effect for such taxable year under subsection (c)(2) shall be reduced (but not below zero) by the amount determined under subparagraph (B).
 (B)Amount of reductionThe amount determined under this subparagraph shall be the amount which bears the same ratio to such limitation as—
 (i)the excess of— (I)the taxpayer’s adjusted gross income for such taxable year, over
 (II)$150,000 ($300,000 in the case of a joint return), bears to (ii)$25,000.
 (C)Modified adjusted gross incomeThe term modified adjusted gross income means the adjusted gross income of the taxpayer for the taxable year increased by any amount excluded from gross income under section 911, 931, or 933.
								(d)Treatment of distributions
							(1)Tax treatment
 (A)Exclusion of qualified distributionsAny qualified distribution from a Small Business Start-up Savings Account shall not be includible in gross income.
 (B)Inclusion of other distributionsDistributions from a Small Business Start-up Savings Account which is not a qualified distribution shall be included in gross income and, for purposes of section 1, treated as a net capital gain.
 (2)Qualified distributionFor purposes of this subsection, the term qualified distribution means, with respect to any taxable year, any payment or distribution from a Small Business Start-up Savings Account—
 (A)to the extent the amount of such payment or distribution does not exceed the sum of— (i)the aggregate amounts paid or incurred by the taxpayer for such taxable year with respect to a trade or business for the purchase of equipment or facilities, marketing, training, incorporation, and accounting fees, and
 (ii)the aggregate capital contributions of the taxpayer with respect to a trade or business for the taxable year (but only to the extent such amounts are used in such trade or business for purposes described in clause (i)), and
 (B)which, in the case of a payment or distribution subsequent to the first payment or distribution from such account (or any predecessor to such account)—
 (i)is made not later than the close of the 5th taxable year beginning after the date of such first payment or distribution, and
 (ii)is made with respect to the same trade or business with respect to which such first payment or distribution was made.
 (3)Treatment after death of account beneficiaryIf, by reason of the death of the account beneficiary, any person acquires the account beneficiary’s interest in a Small Business Start-up Savings Account—
 (A)such account shall cease to be a Small Business Start-up Savings Account as of the date of death, and
 (B)an amount equal to the fair market value of the assets in such account on such date shall be includible—
 (i)in the case of a person who is not the estate of such beneficiary, in such person’s gross income for the taxable year which includes such date, or
 (ii)in the case of a person who is the estate of such beneficiary, in such beneficiary’s gross income for the last taxable year of such beneficiary.
									(C)Special rules
 (i)Reduction of inclusion for predeath expensesThe amount includible in gross income under subparagraph (B) shall be reduced by the amounts described in paragraph (2) which were incurred by the decedent before the date of the decedent’s death and paid by such person within 1 year after such date.
 (ii)Deduction for estate taxesAn appropriate deduction shall be allowed under section 691(c) to any person (other than the decedent) with respect to amounts included in gross income under clause (i) by such person.
 (4)Mandatory distribution rules not to applySection 401(a)(9)(A) and the incidental death benefit requirements of section 401(a) shall not apply to any Small Business Start-up Savings Account..
 (b)Excess contributionsSection 4973 of such Code is amended by adding at the end the following new subsection:  (i)Excess contributions to Small Business Start-Up Savings AccountsFor purposes of this section, in the case of contributions to all Small Business Start-up Savings Accounts (within the meaning of section 408B(b)) maintained for the benefit of an individual, the term excess contributions means the sum of—
 (1)the excess (if any) of— (A)the amount contributed to such accounts for the taxable year, over
 (B)the amount allowable as a contribution under section 408B(c)(2)(A) for such taxable year, and (2)the amount determined under this subsection for the preceding taxable year, reduced by the sum of—
 (A)the distributions out of the accounts for the taxable year, and (B)the excess (if any) of—
 (i)the maximum amount allowable as a contribution under section 408B(c)(2)(A) for such taxable year, over
 (ii)the amount contributed to such accounts for such taxable year, and (3)the excess (if any) of—
 (A)the excess (if any) of— (i)the aggregate amounts contributed to such accounts for all taxable years, over
 (ii)the aggregate amount allowable as contributions under section 408B(c)(2)(B) for all taxable years, over
 (B)the amount determined under this paragraph for all preceding taxable years.. (c)Conforming amendmentThe table of sections for subpart A of part I of subchapter D of chapter 1 of such Code is amended by inserting after the item relating to section 408A the following new item:
				
					
						Sec. 408B. Small Business Start-up Savings Accounts..
 (d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2017. 